I cannot see that the rule of the garage that cars should not be left in gear is available to an outsider as evidence of negligence against the garage owner. It was made for the internal regulation of employes, not for the protection of licensees, and this case should be decided without reference to it. In my view, Tonn as a matter of law was not negligent in failing to anticipate gross negligence on the part of Gadbois by not first ascertaining that the gears were in neutral before the motor was started from outside the vehicle. I can conceive of few things more grossly negligent. Gadbois was a customer, not an employe. As to a mere licensee, Johnson was not responsible for Gadbois' negligence, nor was he bound to anticipate that he would be negligent or grossly negligent.
I think that as a matter of law there was no case against the Johnson Sales Company. *Page 68